IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SAMANTHA A. COFFMAN                       : No. 582 MAL 2017
                                          :
                                          :
             v.                           : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
DEREK L. KLINE                            :
                                          :
                                          :
PETITION OF: SEDGWICK CLAIMS              :
MANAGEMENT SERVICES,                      :
                                          :
                   Participant            :


                                    ORDER



PER CURIAM

     AND NOW, this 26th day of February, 2018, the Petition for Allowance of Appeal

is DENIED.